DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyouda et al. (US Publication 2010/0202095) in view of Fujino et al (JP2009191088A).
In re claim 1, Kyouda discloses a film capacitor comprising: 
a capacitor element including one or more wound or laminated metallized films (1 – Figure 1A, ¶29), each metallized film including a resin film and a metal layer on a surface of the resin film (¶5); 
an outer case (4 – Figure 1A, ¶30) that houses the capacitor element (Figure 1A), wherein the outer case is made of a resin composition (¶92), 
and a filling resin (5 – Figure 1B, ¶33) that fills a space between the capacitor element (1 – Figure 1) and the outer case (4 – Figure 1).

Kyouda does not disclose the outer case contains a liquid crystal polymer and 5 wt% to 60 wt% of an inorganic filler. 
Fujino discloses an outer case for a capacitor element (¶33) containing a liquid crystal polymer and 5 wt% to 60 wt% of an inorganic filler (¶23).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the outer case as described by Fujino to provide for a housing that has improved mechanical strength and exhibits suppression of blisters and functional impairments (¶1 – Fujino).
In re claim 2, Kyouda in view of Fujino discloses the film capacitor according to claim 1, as explained above. Kyouda does not disclose wherein a volume of the capacitor element is 30% to 85% relative to an inner volume of the outer case.
However, it is well-known in the art two adjust the number of capacitor elements within the housing, and thus adjust the volume of capacitor elements, to achieve a device of desired capacitance, since it has been held that mere duplication of the essential working part of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	In re claim 3, Kyouda in view of Fujino discloses the film capacitor according to claim 1, as explained above. Kyouda does not disclose wherein a clearance between inner surfaces of the outer case and outer surfaces of the capacitor element is 1 mm to 5 mm.
However, it is well-known in the art two adjust the number of capacitor elements within the housing, and thus adjust the volume of capacitor elements and clearance between the case and surfaces of the capacitors, to achieve a device of desired capacitance, since it has been held that mere duplication of the essential working part of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
In re claim 4, Kyouda in view of Fujino discloses the film capacitor according to claim 1, as explained above. Kyouda does not disclose wherein the outer case has a bending strength of 120 MPa to 250 MPa.
However, Fujino disclose adjusting the length and amount of fibrous fillers to achieve a balance between cost and mechanical strength (¶17, ¶19-20, ¶23). It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the amount and length of fibrous fillers to create a balance between cost and strength, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re claim 5, Kyouda in view of Fujino discloses the film capacitor according to claim 1, as explained above. Kyouda does not disclose wherein the outer case has a bending strength of 100 MPa to 220 MPa.
However, Fujino disclose adjusting the length and amount of fibrous fillers to achieve a balance between cost and mechanical strength (¶17, ¶19-20, ¶23). It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the amount and length of fibrous fillers to create a balance between cost and strength, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re claim 6, Kyouda in view of Fujino discloses the film capacitor according to claim 1, as explained above. Kyouda does not disclose wherein the inorganic filler is a fibrous inorganic material and/or a plate-shaped inorganic material.
Fujino discloses wherein the inorganic filler is a fibrous inorganic material and/or a plate-shaped inorganic material (¶23).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the outer case as described by Fujino to provide for a housing that has improved mechanical strength and exhibits suppression of blisters and functional impairments (¶1 – Fujino).
In re claim 9, Kyouda in view of Fujino discloses the film capacitor according to claim 1, as explained above. Kyouda further discloses wherein the filling resin includes (5 – Figure 1) at least one resin selected from epoxy resin, urethane resin, and silicone resin (¶33).
In re claim 10, Kyouda in view of Fujino discloses the film capacitor according to claim 1, as explained above. Kyouda does not disclose wherein the liquid crystal polymer contains p-hydroxybenzoic acid and 6-hydroxy-2-naphthoic acid group in the skeleton thereof.
Fujino discloses wherein the liquid crystal polymer contains p-hydroxybenzoic acid and 6-hydroxy-2-naphthoic acid group in the skeleton thereof (¶11-12).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the outer case as described by Fujino to provide for a housing that has improved mechanical strength and exhibits suppression of blisters and functional impairments (¶1 – Fujino).
In re claim 11, Kyouda in view of Fujino discloses the film capacitor according to claim 1, as explained above. Kyouda does not disclose wherein the inorganic filler has a higher melting point than the liquid crystal polymer.
Fujino discloses wherein the inorganic filler has a higher melting point than the liquid crystal polymer (¶11-12, ¶16).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the outer case as described by Fujino to provide for a housing that has improved mechanical strength and exhibits suppression of blisters and functional impairments (¶1 – Fujino).
In re claim 12, Kyouda in view of Fujino discloses the film capacitor according to claim 1, as explained above. Kyouda does not disclose wherein an amount of the liquid crystal polymer in the resin composition is 40 wt% to 95 wt%.
Fujino discloses wherein an amount of the liquid crystal polymer in the resin composition is 40 wt% to 95 wt% (¶23).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the outer case as described by Fujino to provide for a housing that has improved mechanical strength and exhibits suppression of blisters and functional impairments (¶1 – Fujino).
In re claim 13, Kyouda in view of Fujino discloses the film capacitor according to claim 1, as explained above. Kyouda does not disclose wherein a specific gravity of the outer case is 1.5 g/cm3 to 1.9 g / cm3.	
However, Fujino disclose adjusting the length and amount of fibrous fillers to achieve a balance between cost and mechanical strength (¶17, ¶19-20, ¶23). It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the amount and length of fibrous fillers to create a balance between cost, strength, and specific gravity, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re claim 14, Kyouda discloses an outer case of a film capacitor, the outer case comprising:
A resin composition (¶92);
Wherein the outer case (4 – Figure 1) is configured to house a capacitor element (1 – Figure 1) including one or more wound or laminated metallized films (¶5, ¶29), each metallized film including a resin film and a metal layer on a surface of the resin film (¶5).
Fujino discloses an outer case for a capacitor element (¶33) containing a liquid crystal polymer and 5 wt% to 60 wt% of an inorganic filler (¶23).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the outer case as described by Fujino to provide for a housing that has improved mechanical strength and exhibits suppression of blisters and functional impairments (¶1 – Fujino).
In re claim 15, Kyouda in view of Fujino discloses the film capacitor according to claim 14, as explained above. Kyouda does not disclose wherein the outer case has a bending strength of 120 MPa to 250 MPa.
However, Fujino disclose adjusting the length and amount of fibrous fillers to achieve a balance between cost and mechanical strength (¶17, ¶19-20, ¶23). It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the amount and length of fibrous fillers to create a balance between cost and strength, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re claim 16, Kyouda in view of Fujino discloses the film capacitor according to claim 14, as explained above. Kyouda does not disclose wherein the outer case has a bending strength of 100 MPa to 220 MPa.
However, Fujino disclose adjusting the length and amount of fibrous fillers to achieve a balance between cost and mechanical strength (¶17, ¶19-20, ¶23). It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the amount and length of fibrous fillers to create a balance between cost and strength, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re claim 17, Kyouda in view of Fujino discloses the film capacitor according to claim 14, as explained above. Kyouda does not disclose wherein the inorganic filler is a fibrous inorganic material and/or a plate-shaped inorganic material.
Fujino discloses wherein the inorganic filler is a fibrous inorganic material and/or a plate-shaped inorganic material (¶23).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the outer case as described by Fujino to provide for a housing that has improved mechanical strength and exhibits suppression of blisters and functional impairments (¶1 – Fujino).
In re claim 18, Kyouda in view of Fujino discloses the film capacitor according to claim 14, as explained above. Kyouda does not disclose wherein the liquid crystal polymer contains p-hydroxybenzoic acid and 6-hydroxy-2-naphthoic acid group in the skeleton thereof.
Fujino discloses wherein the liquid crystal polymer contains p-hydroxybenzoic acid and 6-hydroxy-2-naphthoic acid group in the skeleton thereof (¶11-12).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the outer case as described by Fujino to provide for a housing that has improved mechanical strength and exhibits suppression of blisters and functional impairments (¶1 – Fujino).
In re claim 19, Kyouda in view of Fujino discloses the film capacitor according to claim 14, as explained above. Kyouda does not disclose wherein the inorganic filler has a higher melting point than the liquid crystal polymer.
Fujino discloses wherein the inorganic filler has a higher melting point than the liquid crystal polymer (¶11-12, ¶16).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the outer case as described by Fujino to provide for a housing that has improved mechanical strength and exhibits suppression of blisters and functional impairments (¶1 – Fujino).
In re claim 20, Kyouda in view of Fujino discloses the film capacitor according to claim 14, as explained above. Kyouda does not disclose wherein an amount of the liquid crystal polymer in the resin composition is 40 wt% to 95 wt%.
Fujino discloses wherein an amount of the liquid crystal polymer in the resin composition is 40 wt% to 95 wt% (¶23).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the outer case as described by Fujino to provide for a housing that has improved mechanical strength and exhibits suppression of blisters and functional impairments (¶1 – Fujino).

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyouda et al. (US Publication 2010/0202095) in view of Fujino et al (JP2009191088A) and in further view of Hazama et al. WO2018/062253A1 – wherein US Publication 2020/0032014 will be referenced herein).
In re claim 7, Kyouda in view of Fujino discloses the film capacitor according to claim 1, as explained above. Kyouda does not disclose wherein the resin film contains, as a main component thereof, a resin containing at least one of a urethane bond or a urea bond.
Hazama discloses a capacitor having a dielectric film (¶17) containing ,as a main component thereof, a resin containing at least one of a urethane bond or a urea bond (¶35-36).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the film composition as described by Hazama to achieve a device having desired permittivity, and thus, capacitance.
In re claim 8, Kyouda in view of Fujino discloses the film capacitor according to claim 1, as explained above. Kyouda does not disclose wherein the resin film contains a curable resin as a main component thereof.
Hazama discloses a capacitor having a dielectric film (¶17) containing a curable resin as a main component thereof (¶35).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the film composition as described by Hazama to achieve a device having desired permittivity, and thus, capacitance.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Park et al. (US Publication 2011/0188169)		[¶65]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/               Primary Examiner, Art Unit 2848